Exhibit 10.1

 

ON Semiconductor Corporation

Offer To Purchase For Cash

Any and All

12% Senior Subordinated Notes Due 2009

Issued by

ON Semiconductor Corporation (formerly known as SCG Holding Corporation) and

Semiconductor Components Industries, LLC

(CUSIP No. 783885AC0)

and

Related Solicitation of Consents

 

THE OFFER (AS DEFINED BELOW) WILL EXPIRE AT MIDNIGHT, NEW YORK CITY TIME, ON MAY
3, 2004, UNLESS EXTENDED OR EARLIER TERMINATED (SUCH DATE AND TIME, AS THEY MAY
BE EXTENDED, THE “EXPIRATION TIME”). HOLDERS OF NOTES MUST TENDER THEIR NOTES AT
OR PRIOR TO THE EXPIRATION TIME TO RECEIVE THE TENDER OFFER CONSIDERATION (AS
DEFINED BELOW). THE CONSENT SOLICITATION WILL EXPIRE AT 5:00 P.M., NEW YORK CITY
TIME, ON APRIL 19, 2004, UNLESS EXTENDED (SUCH DATE AND TIME, AS THEY MAY BE
EXTENDED, THE “EARLY TENDER DEADLINE”). HOLDERS OF NOTES MUST TENDER THEIR NOTES
AT OR PRIOR TO THE EARLY TENDER DEADLINE TO RECEIVE THE TOTAL CONSIDERATION (AS
DEFINED BELOW).

 

ON Semiconductor Corporation, a Delaware Corporation, (the “Company”) hereby
offers to purchase for cash (the “Tender Offer”) any and all of the outstanding
12% Senior Subordinated Notes due 2009 (the “Notes”) previously issued by the
Company (formerly known as SCG Holding Corporation, a Delaware corporation) and
Semiconductor Components Industries, LLC (“SCI”), a Delaware limited liability
company and subsidiary of the Company (SCI, together with the Company, the
“Issuers”) upon the terms and subject to the conditions set forth in this Offer
to Purchase and Consent Solicitation Statement (this “Offer to Purchase”). The
Notes are guaranteed by certain affiliates of the Issuers (the “Guarantors”).
Concurrently with the Tender Offer, the Company is soliciting (the “Consent
Solicitation” and together with the Tender Offer, the “Offer”) from the holders
of the Notes consents (the “Consents”) to proposed amendments (the “Proposed
Amendments”) to the Indenture (as defined herein) under which the Notes were
issued. Consummation of the Offer is subject to the satisfaction of a number of
conditions. See “The Tender Offer and the Consent Solicitation—Conditions of the
Offer.”

 

The total consideration for each $1,000 principal amount of Notes tendered and
accepted for payment pursuant to this Offer to Purchase shall be $1,089.06 (the
“Total Consideration”), plus Accrued Interest (as defined herein). The Total
Consideration includes a consent payment of $30 per $1,000 principal amount of
Notes (the “Consent Payment”) payable to holders that validly tender their Notes
and give their Consents prior to the Early Tender Deadline. Holders that validly
tender their Notes after that time and prior to the Expiration Time will receive
the Total Consideration less the Consent Payment, or $1,059.06 per $1,000
principal amount of Notes (the “Tender Offer Consideration”).

 

Holders may not deliver Consents in the Consent Solicitation without tendering
the related Notes in the Offer and may not revoke such Consents without
withdrawing the previously tendered Notes to which they relate. The Proposed
Amendments are a single proposal. A tendering and consenting holder must consent
to the Proposed Amendments as an entirety and may not consent selectively with
respect to only some of the Proposed Amendments.

 

At any time after the Early Tender Deadline and prior to the Expiration Time
(such time, the “Optional Early Acceptance Date”), the Company may elect to
accept for payment all Notes validly tendered prior to the Early Tender
Deadline. The Company currently anticipates that the Optional Early Acceptance
Date will be April 20,2004. Payment for all Notes validly tendered prior to the
Early Tender Deadline will be made promptly following the Optional Early
Acceptance Date (the “Optional Early Settlement Date”). By 9:00 a.m., New York
City time, on the business day following the Expiration Time (the “Final
Acceptance Date”), the Company will accept for payment any and all validly
tendered Notes not previously purchased, subject to the terms and conditions of
the Offer. Such payment will be made promptly following the Final Acceptance
Date (the “Final Settlement Date”).

 

Subject to the terms and conditions of the Offer, the Total Consideration or the
Tender Offer Consideration, as applicable, to which a tendering holder is
entitled pursuant to the Offer will be paid on either the Optional Early
Settlement Date, if any, or the Final Settlement Date. The holder of each Note
tendered and accepted for payment will receive interest, if any, thereon from
the most recent payment of semi-annual interest preceding the Optional Early
Settlement Date or the Final Settlement Date, as applicable, to, but excluding,
such date, upon the terms and subject to the conditions described herein
(“Accrued Interest”). Under no circumstances will any interest be payable
because of any delay in the transmission of funds to holders by the Depositary.

 

NOTES AND RELATED CONSENTS MAY BE WITHDRAWN PRIOR TO THE EARLY TENDER DEADLINE.
NOTES MAY NOT BE WITHDRAWN AFTER THE EARLY TENDER DEADLINE AND DELIVERY OF
WRITTEN NOTICE TO THE TRUSTEE THAT THE REQUISITE CONSENTS CONDITION HAS BEEN
SATISFIED. IN ADDITION, IN THE EVENT OF A TERMINATION OF THE OFFER WITHOUT ANY
NOTES BEING PURCHASED, THE NOTES TENDERED PURSUANT TO THE OFFER TO PURCHASE WILL
BE PROMPTLY RETURNED TO THE TENDERING HOLDERS.

 

Questions and requests of assistance or for additional copies of this Offer to
Purchase may be directed to Georgeson Shareholder Communications Inc. (the
“Information Agent”) or Morgan Stanley & Co. Incorporated (the “Dealer Manager”)
at their respective addresses and telephone numbers set forth on the back cover
of this Offer to Purchase.

 

--------------------------------------------------------------------------------

 

The Dealer Manager for the Offer is:

 

MORGAN STANLEY

 

April 6, 2004

 



--------------------------------------------------------------------------------

If the Early Tender Deadline is extended, the Company intends to extend the
Tender Offer, if necessary, so that the Expiration Time occurs no earlier than
ten business days following the Early Tender Deadline. Upon the terms and
subject to the conditions of the Tender Offer (including, if the Tender Offer is
extended or amended, the terms and conditions of any such extension or
amendment) and applicable laws, promptly following each of the Optional Early
Acceptance Date and Final Acceptance Date the Company will pay for all Notes
validly tendered (and not withdrawn) that are accepted for payment pursuant to
the Tender Offer on the Optional Early Acceptance Date or Final Acceptance Date,
as applicable. Payment for any such Note will be made in immediately available
(same-day) funds. Any Accrued Interest payable on the Notes accepted for payment
in the Tender Offer will be paid in cash in immediately available (same-day)
funds concurrently with the payment of the Tender Offer Consideration therefor.

 

If the Proposed Amendments become operative, they will apply to all Notes issued
under the Indenture, including those Notes that Holders do not tender and the
Company does not accept for payment hereunder. If the Proposed Amendments become
operative, many of the restrictive covenants contained in the Indenture and the
Notes will be eliminated and the prior notice period with respect to a
redemption date for outstanding Notes will be extended from 60 days to 120 days.
In that circumstance, the trading market for the Notes is likely to be
significantly more limited. Notes that are not tendered and accepted for payment
pursuant to the Tender Offer will remain obligations of the Issuers. See
“Considerations for Non-Tendering Holders of Notes.”

 

The Proposed Amendments will become effective upon execution by the Issuers, the
Guarantors and the Trustee (each as defined herein) of a supplemental indenture
implementing the Proposed Amendments (the “Supplemental Indenture”). It is
anticipated that the Issuers, the Guarantors and the Trustee will execute the
Supplemental Indenture promptly after 5:00 p.m., New York City time, on the
Early Tender Deadline. Although the Supplemental Indenture will become effective
upon execution, the Proposed Amendments will not become operative until the
Optional Early Settlement Date or, if no Optional Early Settlement Date is
announced, the Final Settlement Date.

 

--------------------------------------------------------------------------------

 

NOTWITHSTANDING ANY OTHER PROVISION OF THE TENDER OFFER OR THE CONSENT
SOLICITATION, THE COMPANY’S OBLIGATION TO ACCEPT FOR PAYMENT AND TO PAY FOR
NOTES VALIDLY TENDERED PURSUANT TO THE TENDER OFFER IS CONDITIONED UPON (1)
THERE HAVING BEEN VALIDLY TENDERED (AND NOT WITHDRAWN) NOT LESS THAN A MAJORITY
IN AGGREGATE PRINCIPAL AMOUNT OF THE NOTES OUTSTANDING, EXCLUDING NOTES OWNED BY
THE ISSUERS, ANY GUARANTOR OR ANY OF THEIR AFFILIATES (AND RELATED CONSENTS
SHALL HAVE BEEN RECEIVED) AND THE EXECUTION BY THE ISSUERS, THE GUARANTORS AND
THE TRUSTEE OF THE SUPPLEMENTAL INDENTURE IMPLEMENTING THE PROPOSED AMENDMENTS
(THE “REQUISITE CONSENTS CONDITION”) AND (2) SATISFACTION OF THE OTHER
CONDITIONS TO THE OFFER SET FORTH HEREIN. THE COMPANY MAY WAIVE, IN WHOLE OR IN
PART, ANY OF THE FOREGOING CONDITIONS. SEE “THE TENDER OFFER AND THE CONSENT
SOLICITATION - CONDITIONS OF THE OFFER.”

 

THE TENDER OFFER AND THE CONSENT SOLICITATION ARE NOT BEING MADE TO (NOR WILL
THE SURRENDER OF NOTES FOR PURCHASE BE ACCEPTED FROM OR ON BEHALF OF) HOLDERS OF
NOTES IN ANY JURISDICTION IN WHICH THE MAKING OR ACCEPTANCE OF THE TENDER OFFER
OR THE CONSENT SOLICITATION WOULD NOT BE IN COMPLIANCE WITH THE LAWS OF SUCH
JURISDICTION. IN THOSE JURISDICTIONS WHERE THE SECURITIES, BLUE SKY OR OTHER
LAWS REQUIRE THE OFFER TO BE MADE BY A LICENSED BROKER OR DEALER, THE OFFER WILL
BE DEEMED TO BE MADE ON BEHALF OF THE COMPANY BY THE DEALER MANAGER OR ONE OR
MORE REGISTERED BROKERS OR DEALERS LICENSED UNDER THE LAWS OF SUCH JURISDICTION.
NEITHER THE DELIVERY OF THIS DOCUMENT AND RELATED DOCUMENTS NOR ANY PURCHASE OF
NOTES BY THE COMPANY WILL, UNDER ANY CIRCUMSTANCES, CREATE ANY CURRENT AS OF ANY
TIME SUBSEQUENT TO THE DATE OF SUCH INFORMATION.

 

i



--------------------------------------------------------------------------------

NO FEDERAL OR STATE SECURITIES COMMISSION NOR ANY OTHER REGULATORY AUTHORITY HAS
PASSED UPON THE ACCURACY OR ADEQUACY OF THIS OFFER TO PURCHASE AND CONSENT
SOLICITATION. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL. NO PERSON HAS BEEN
AUTHORIZED TO GIVE ANY INFORMATION OR TO MAKE ANY REPRESENTATIONS WITH RESPECT
TO THE OFFER OTHER THAN THE INFORMATION AND REPRESENTATIONS CONTAINED OR
INCORPORATED BY REFERENCE HEREIN AND, IF GIVEN OR MADE, SUCH INFORMATION OR
REPRESENTATIONS MUST NOT BE RELIED UPON AS HAVING BEEN AUTHORIZED.

 

--------------------------------------------------------------------------------

 

On the date hereof, the Company expects to receive net proceeds from an offer
and sale of $260 million aggregate principal amount of zero coupon convertible
senior subordinated notes due 2024 pursuant to Rule 144A under the Securities
Act of 1933, as amended (the “Securities Act”) (the “New Offering”). The Company
will use the net proceeds of the New Offering to finance the purchase of the
Notes in connection with the Offer and redeem any remaining Notes not tendered
in connection with the Offer. The securities offered in the New Offering have
not been registered under the Securities Act and may not be offered or sold in
the United States, except pursuant to an applicable exemption from such
registration requirements.

 

As soon as permissible in accordance with the terms of the Indenture, as amended
in connection with the execution of the Supplemental Indenture, the Company
intends to call for redemption any Notes that remain outstanding at a price
equal to 106% of the aggregate principal amount of the Notes, as set forth in
the Indenture. The Company expects such redemption to occur on or about August
1, 2004. This statement of intent shall not constitute a notice of redemption
under the Indenture. Such notice if made will only be made in accordance with
the applicable provisions of the Indenture, as amended by the Supplemental
Indenture.

 

Holders of Notes should take note of the following dates in connection with the
Offer:

 

Date

--------------------------------------------------------------------------------

  

Calendar Date

--------------------------------------------------------------------------------

  

Event

--------------------------------------------------------------------------------

Early Tender Deadline

   5:00 p.m., New York City time, April 19, 2004, unless extended, or unless the
Offer is terminated earlier by the Company.    The last day for holders to
tender Notes and Consents in order to qualify for the payment of the Total
Consideration, which includes the Consent Payment. The last day for holders to
validly withdraw tenders of Notes or revoke Consents.

Optional

Early

Acceptance

Date

   In respect of Notes that are validly tendered, and not validly withdrawn, on
or prior to the Early Tender Deadline, the Company is not obligated to announce
an Optional Early Acceptance Date, but it currently anticipates that the
Optional Early Acceptance Date will be April 20, 2004.    Acceptance of all
Notes validly tendered on or prior to the Early Tender Deadline and not
previously validly withdrawn.

Optional

Early

Settlement

Date

   In respect of Notes that are validly tendered, and not validly withdrawn, on
or prior to the Early Tender Deadline, the Company expects that the Optional
Early Settlement Date will be promptly following the Optional Early Acceptance
Date.    Payment for all Notes validly tendered on or prior to the Early Tender
Deadline and not previously validly withdrawn.

Expiration Time

   Midnight, New York City time, May 3, 2004, unless extended, or unless the
Offer is earlier terminated by the Company.    The last day for holders to
tender Notes pursuant to the Offer.

Final Acceptance Date

   In respect of Notes that are validly tendered after the Early Tender Deadline
but prior to the Expiration Time, the Company expects that the Final Acceptance
Date will be May 4, 2004.    Acceptance of all Notes validly tendered after the
Early Tender Deadline and on or prior to the Expiration Time.

Final Settlement Date

   In respect of Notes that are validly tendered after the Early Tender Deadline
but prior to the Expiration Time, the Company expects that the Final Settlement
Date will be promptly following the Final Acceptance Date.    Payment for all
Notes validly tendered after the Early Tender Deadline and on or prior to the
Expiration Time.

 

ii



--------------------------------------------------------------------------------

Subject to applicable securities laws and terms of the Offer, the Company
reserves the right to: (1) waive any and all conditions to the Offer, (2) extend
the Offer or (3) prior to the satisfaction or waiver of the conditions to the
Offer, otherwise amend the Offer in any respect or terminate the Offer. In the
event that the Offer is withdrawn or otherwise not completed, the Total
Consideration or Tender Offer Consideration, as applicable, will not be paid or
become payable to holders of the Notes that have tendered their Notes in
connection with the Offer and the Notes tendered pursuant to the Offer will be
promptly returned to the tendering holders.

 

IMPORTANT INFORMATION

 

Any holder of Notes in book-entry form who desires to tender Notes must request
its broker, dealer, commercial bank, trust company or other nominee to effect
the transaction or tender through The Depository Trust Company (“DTC” or the
“Book-Entry Transfer Facility”) pursuant to DTC’s Automated Tender Offer Program
(“ATOP”). A beneficial owner whose Notes are held by a broker, dealer,
commercial bank, trust company or other nominee must contact such nominee if
such beneficial owner desires to tender its Notes and to deliver its Consent.
See “The Tender Offer and the Consent Solicitation — Procedures for Tendering
Notes and Delivering Consents.”

 

Any questions or requests for assistance or for additional copies of this Offer
to Purchase or related documents may be directed to the Information Agent at one
of its telephone numbers set forth on the last page of this Offer to Purchase. A
holder of Notes may also contact the Dealer Manager at its telephone number set
forth on the last page of this Offer to Purchase or such holder’s broker,
dealer, commercial bank, trust company or other nominee for assistance
concerning the Offer.

 

Tendering holders will not be obligated to pay brokerage fees or expenses of the
Dealer Manager, the Information Agent, the Issuers, the Depositary or DTC.

 

THIS OFFER TO PURCHASE CONTAINS IMPORTANT INFORMATION THAT SHOULD BE READ
CAREFULLY BEFORE ANY DECISION IS MADE WITH RESPECT TO EITHER A TENDER OF NOTES
OR DELIVERY OF A CONSENT PURSUANT TO THE CONSENT SOLICITATION.

 

NONE OF THE ISSUERS, THE TRUSTEE, THE INFORMATION AGENT, THE DEPOSITARY OR THE
DEALER MANAGER MAKES ANY RECOMMENDATION AS TO WHETHER A HOLDER SHOULD TENDER
NOTES IN CONNECTION WITH THE OFFER.

 

AVAILABLE INFORMATION AND INCORPORATION BY REFERENCE

 

The Company is required to file reports and other documents and information with
the Securities and Exchange Commission, or SEC. Such reports, documents and
other information may be inspected and copied at the public reference facilities
of the SEC, at 450 Fifth Street, N.W., Washington, D.C. 20549. Copies of this
material may also be obtained by mail, upon payment of the SEC’s prescribed
rates, by writing to the Public Reference Section of the SEC at 450 Fifth
Street, N.W., Washington, D.C. 20549. Copies of such material may also be
obtained from the SEC’s Web site at http://www.sec.gov.

 

iii



--------------------------------------------------------------------------------

The following documents filed by the Company with the SEC are incorporated
herein by reference:

 

  • The Company’s Annual Report on Form 10-K for the fiscal year ended December
31, 2003 filed with the SEC on March 10, 2004, as amended by its Form 10-K/A
filed with the SEC on March 22, 2004;

 

  • The Company’s Current Report on Form 8-K filed with the SEC on March 31,
2004 regarding its filing with the SEC of a shelf registration statement for its
common stock; and

 

  • The Company’s Current Report on Form 8-K furnished to the SEC on March 31,
2004 regarding the announcement of the New Offering.

 

All documents the Company files pursuant to Section 13(a), 13(c), 14 or 15(d) of
the Securities Exchange Act of 1934 (the “Exchange Act”) after the date hereof
and prior to the Expiration Time shall be deemed to be incorporated by reference
into this document and to be a part hereof from the date of filing of such
documents.

 

Any statement contained in a document incorporated or deemed to be incorporated
by reference into this document, or contained in this document, shall be
considered to be modified or superseded to the extent that a statement contained
in this document or in any subsequently filed document that is also incorporated
by reference into this document modifies or supersedes such statement. Any
statement so modified or superseded in this manner does not, except as so
modified or superseded, constitute a part of this document. Copies of other
documents incorporated into this document by reference, except for exhibits,
unless such exhibits are specifically incorporated into this document by
reference, are available without charge by contacting:

 

ON Semiconductor Corporation,

5005 E. McDowell Road,

Phoenix Arizona, 85008,

(602) 244-3437

investor@onsemi.com

 

Some of the statements contained or incorporated by reference in this document
are forward-looking statements that involve known and unknown risks,
uncertainties and other factors. The Issuers’ actual results could differ
materially from those anticipated by any forward-looking statement. There can be
no assurance that the future results covered by forward-looking statements will
be achieved.

 

No dealer, salesperson or other person is authorized to give any information or
to make any representations with respect to the matters described in this Offer
to Purchase (which includes the materials appended hereto) other than those
contained herein or in the documents incorporated by reference herein and, if
given or made, such information or representation must not be relied upon as
having been authorized by the Issuers, the Dealer Manager, the Depositary or the
Information Agent. The delivery of this Offer to Purchase shall not, under any
circumstances, create any implication that there has been no change in the
affairs of the Company since the date hereof, or that the information herein is
correct as of any time subsequent to the date hereof.

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

IMPORTANT INFORMATION

   iii

AVAILABLE INFORMATION AND INCORPORATION BY REFERENCE

   iii

SUMMARY

   1

THE TENDER OFFER AND THE CONSENT SOLICITATION

   4

Terms of the Tender Offer

   4

The Consent Solicitation

   5

Acceptance of Notes for Purchase; Payment of the Total Consideration

   6

Procedures for Tendering Notes and Delivering Consents

   7

Withdrawal of Tenders and Revocation of Consents

   8

Conditions of the Offer

   9

Expiration Time; Early Tender Deadline; Extensions; Termination; Amendments

   10

CONSIDERATIONS FOR NON-TENDERING HOLDERS OF NOTES

   12

Effect of the Proposed Amendments

   12

Adverse Effects on Trading Market for the Notes

   12

Redemption

   13

OTHER PURCHASES OF THE NOTES

   13

MATERIAL U.S. FEDERAL INCOME TAX CONSEQUENCES

   14

In General

   14

Sale of the Notes

   14

Consent Payment

   14

Adoption of the Proposed Amendments

   15

Backup Withholding

   15

Non-U.S. Holders

   15

DEALER MANAGER

   16

DEPOSITARY

   16

INFORMATION AGENT

   16

FEES AND EXPENSES

   17

MISCELLANEOUS

   17

 



--------------------------------------------------------------------------------

SUMMARY

 

The following summary is provided solely for the convenience of holders of the
Notes and is qualified in its entirety by reference to the more detailed
information contained elsewhere, or incorporated by reference, in this Offer to
Purchase and any amendments or supplements hereto. Holders of Notes are urged to
read this Offer to Purchase in its entirety. Capitalized terms not otherwise
defined in this summary have the meanings assigned to them elsewhere in this
Offer to Purchase.

 

The Offeror:    ON Semiconductor Corporation The Issuers:    ON Semiconductor
Corporation (formerly known as SCG Holding Corporation, a Delaware corporation)
and Semiconductor Components Industries, LLC, a subsidiary of the Company. The
Tender Offer:    Offer to purchase for cash all of the Notes at the purchase
price set forth below. The Notes:    $260,000,000 outstanding principal amount
of 12% Senior Subordinated Notes due 2009. The Notes are governed by the
indenture, dated as of August 4, 1999 (as supplemented from time to time, the
“Indenture”), among the Issuers, Guarantors and U.S. Bank National Association
(successor to State Street Bank and Trust Company), as trustee (the “Trustee”).
Total Consideration:    The Total Consideration for each $1,000 principal amount
of Notes tendered and accepted for payment pursuant to this Offer to Purchase
shall be a price equal to $1,089.06 per $1,000 principal amount of Notes,
payable to holders that validly tender their Notes and give their Consents prior
to the Early Tender Deadline. In addition, each holder will receive accrued and
unpaid interest on such $1,000 principal amount of Notes up to, but not
including, the Optional Early Settlement Date or the Final Settlement Date, as
applicable. Consent Payment:    The Total Consideration includes a Consent
Payment of $30 per $1,000 principal amount of Notes, payable to Holders that
validly tender their Notes and give their Consents prior to the Early Tender
Deadline. The Consent Payment will be paid if, but only if, the Notes to which
such Consents relate are accepted for payment pursuant to the terms of the
Tender Offer. Tender Offer Consideration:    Holders that validly tender their
Notes after the Early Tender Deadline and prior to the Expiration Time will
receive only the Tender Offer Consideration, which is the Total Consideration
less the Consent Payment, or $1,059.06 per $1,000 principal amount of Notes.
Early Tender Deadline    The Early Tender Deadline shall be April 19, 2004, but
may be extended. The Company anticipates extending the Early Tender Deadline
only if the Requisite Consents Condition shall not have been met. Expiration
Time:    The Tender Offer will expire at midnight, New York City time, on May 3,
2004, unless extended by the Company. The Company intends to extend the Tender
Offer, if necessary, so that the Expiration Time occurs no earlier than ten
business days following the Early Tender Deadline. Optional Early Acceptance
Date:    In respect of Notes that are validly tendered, and not validly
withdrawn, on or prior to 5:00 p.m., New York City time, on the Early Tender
Deadline, the Company expects that the Optional Early Acceptance Date will be
April 20, 2004. Final Acceptance Date:    In respect of Notes that are validly
tendered after 5:00 p.m., New York City time, on the Early Tender Deadline but
at or prior to midnight, New York City time, on the Expiration Time, the Company
expects that the Final Acceptance Date will be May 4, 2004.

 

1



--------------------------------------------------------------------------------

Optional Early Settlement Date:    In respect of Notes that are validly
tendered, and not validly withdrawn, on the Early Tender Deadline, the Company
expects that the Optional Early Settlement Date will be promptly following the
Optional Early Acceptance Date. Final Settlement Date:    In respect of Notes
that are validly tendered after the Early Tender Deadline but prior to the
Expiration Time, the Company expects that the Final Settlement Date will be
promptly following the Final Acceptance Date. The Consent Solicitation:    The
Company is also soliciting from holders of Notes Consents to the Proposed
Amendments to the Indenture. The Proposed Amendments:    If the Proposed
Amendments become operative, the Proposed Amendments would eliminate many of the
restrictive covenants, and extend the prior notice period with respect to a
redemption date for outstanding Notes from 60 days to 120 days, contained in the
Indenture and the Notes. See “The Tender Offer and the Consent Solicitation -
The Consent Solicitation.” Requisite Consents:    Consents from the holders of
not less than a majority in aggregate principal amount of Notes outstanding,
other than any Notes owned by the Issuers, any Guarantor or any of their
Affiliates (as defined herein). As of the date of this Offer to Purchase, none
of the Notes was owned by any Issuer, any Guarantor or, to their knowledge, any
Affiliate. As of the date hereof, $260 million aggregate principal amount of
Notes were outstanding. See “The Tender Offer and the Consent Solicitation—
Procedures for Tendering Notes and Delivering Consents—Valid Tender.” Procedures
for Tendering Notes and Delivering Consents:    See “The Tender Offer and the
Consent Solicitation — Procedures for Tendering Notes and Delivering Consents.”
For further information, call the Information Agent or the Dealer Manager at the
phone numbers set forth on the back cover of this Offer to Purchase or consult
your broker, dealer, commercial bank or trust company for assistance. A
beneficial owner whose Notes are held by a broker, dealer, commercial bank,
trust company or other nominee must contact such nominee if such beneficial
owner desires to tender its Notes and deliver its Consent. DTC participants must
transmit their acceptance to DTC through ATOP. Withdrawal Rights:    Tenders of
Notes pursuant to the Tender Offer may be validly withdrawn and Consents
delivered pursuant to the Consent Solicitation may be validly revoked at any
time on or prior to the Early Tender Deadline by following the procedures
described under “The Tender Offer and the Consent Solicitation—Withdrawal of
Tenders and Revocation of Consents,” but not thereafter. A valid withdrawal of
tendered Notes on or prior to the Early Tender Deadline shall be deemed a valid
revocation of the related Consent. Valid revocation of Consents prior to the
Early Tender Deadline will be deemed a withdrawal of the related Notes
previously tendered pursuant to the Offer. Notes tendered subsequent to the
Early Tender Deadline and on or prior to the Expiration Time may not be
withdrawn. In addition, in the event of a termination of the Offer without Notes
being purchased, the Notes tendered pursuant to the Offer will be promptly
returned to the tendering holders. See “The Tender Offer and the Consent
Solicitation—Withdrawal of Tenders and Revocation of Consents.” Purpose of the
Tender Offer and the Consent Solicitation:    The purpose of the Tender Offer
and Consent Solicitation is to retire the Notes and reduce the Company’s overall
cost of borrowing. The principal purposes of the Consent Solicitation are to
eliminate many of the restrictive covenants contained in the Indenture and the
Notes and extend the period with respect to a redemption date for outstanding
Notes from 60 days to 120 days. Certain Consequences to Holders of Notes Not
Tendering:    Consummation of the Offer and the adoption of the Proposed
Amendments may have adverse consequences for holders of Notes who elect not to
tender Notes in the Tender Offer. For a discussion of certain factors that
should be considered in evaluating the Tender Offer and the Consent
Solicitation, see “Considerations for Non-Tendering Holders of Notes.”

 

2



--------------------------------------------------------------------------------

Certain Conditions Precedent to the Offer:   

Notwithstanding any other provision of the Tender Offer or the Consent
Solicitation (or any extensions or amendments thereof), the Company will not be
required to accept for payment, or pay for, including any Consent Payment, any
Notes tendered, may terminate the Tender Offer or Consent Solicitation and may,
subject to Rule 14e-1 under the Exchange Act, postpone the acceptance of any
Notes tendered or delay payment for Notes accepted for payment, if, among other
things:

 

(1) the Requisite Consents Condition shall not have been satisfied; or

 

(2) any other condition to the consummation of the Offer remains unsatisfied.

 

At the time of any Optional Early Acceptance Date, the Company will waive most
of the conditions to the Offer and such waiver will remain in effect for the
remainder of the Offer. See “The Tender Offer and the Consent Solicitation —
Conditions of the Offer.”

Material U.S. Federal Income Tax Consequences:    For a summary of the federal
income tax consequences of the Tender Offer and the Consent Solicitation, see
“Material U.S. Federal Income Tax Consequences.” Waivers; Extensions;
Amendments; Termination:    The Company expressly reserves the right, in its
sole discretion, subject to applicable law, at any time or from time to time, to
(1) waive any condition to the Tender Offer or the Consent Solicitation and
accept all Notes previously tendered and all Consents previously delivered
pursuant to the Offer, (2) extend the Early Tender Deadline or the Expiration
Time and retain all Notes tendered and all Consents delivered pursuant to the
Offer, subject, however, to the withdrawal rights of holders as described under
“The Tender Offer and the Consent Solicitation — Withdrawal of Tenders and
Revocation of Consents,” (3) prior to the satisfaction or waiver of the
conditions to the Offer, amend the terms of the Tender Offer or Consent
Solicitation in any respect and (4) prior to the satisfaction or waiver of the
conditions to the Offer, terminate the Tender Offer and not accept for purchase
any Notes upon failure of any of the conditions to the Offer. Any amendment
applicable to the Tender Offer will apply to all Notes tendered pursuant to the
Tender Offer. See “The Tender Offer and the Consent Solicitation—Expiration
Time; Early Tender Deadline; Extensions; Termination; Amendments.” Brokerage
Commissions:    No brokerage commissions are payable by holders of the Notes to
the Dealer Manager, the Information Agent, the Company, the Depositary or DTC.
Dealer Manager:    Morgan Stanley & Co. Incorporated Information Agent:   
Georgeson Shareholder Communications Inc. Depositary:    U.S. Bank National
Association Further Information:    Additional copies of this Offer to Purchase
may be obtained by contacting the Information Agent at the telephone number and
address set forth on the back cover of this Offer to Purchase. Additional copies
of the documents incorporated by reference herein may be obtained as described
above under “Available Information and Incorporation by Reference.”

 

3



--------------------------------------------------------------------------------

THE TENDER OFFER AND THE CONSENT SOLICITATION

 

Terms of the Tender Offer

 

Upon the terms and subject to the conditions set forth herein (including, if
this Offer to Purchase is supplemented or amended, the terms of any such
supplement or amendment), the Company is offering to purchase for cash any and
all of the outstanding Notes.

 

The Notes were issued under the Indenture, dated as of August 4, 1999 (as
supplemented from time to time, the “Indenture”), among the Issuers, the
Guarantors and the Trustee.

 

The Total Consideration for each $1,000 principal amount of Notes tendered and
accepted for payment pursuant to this Offer to Purchase shall be $1,089.06, plus
Accrued Interest. The Total Consideration consists of the Tender Offer
Consideration and the Consent Payment of $30 per $1,000 principal amount of
Notes payable to Holders that validly tender their Notes and give their Consents
prior to the Early Tender Deadline. Holders that validly tender their Notes
after that time and prior to the Expiration Time, will receive the Tender Offer
Consideration, which is the Total Consideration less the Consent Payment, or
$1,059.06 per $1,000 principal amount of Notes.

 

On any Optional Early Acceptance Date, the Company may elect to accept for
payment all Notes validly tendered prior to the Early Tender Deadline. Any such
payment will be made on the Optional Early Settlement Date. By the Final
Acceptance Date, the Company will accept for payment any and all validly
tendered Notes not previously purchased, subject to the terms and conditions of
the Offer. Such payment will be made on the Final Settlement Date.

 

To the extent permitted by applicable law, the Company reserves the right to
extend or delay the Tender Offer and, prior to the satisfaction or waiver of
conditions to the Offer, amend or terminate the Tender Offer in any respect. The
Company intends to extend the Tender Offer, if necessary, so that the Expiration
Time occurs no earlier than ten business days following the Early Tender
Deadline. To the extent permitted by applicable law, any or all of the
conditions to the Tender Offer or the Consent Solicitation may be waived by the
Company.

 

Holders who validly tender their Notes pursuant to the Tender Offer and in
accordance with the procedures described in this Offer to Purchase will be
deemed to have delivered their Consent pursuant to the Consent Solicitation.
Holders may not deliver Consents without tendering their Notes nor may they
tender Notes without delivering Consents. After the Early Tender Deadline but
prior to the Expiration Time, Notes may be validly tendered, but any such valid
tenders accepted for payment will not be eligible for the Consent Payment.

 

Notes may be tendered and will be accepted for purchase only in denominations of
$1,000 principal amount and integral multiples thereof. The Company shall be
deemed to have accepted validly tendered Notes in the Tender Offer and validly
delivered Consents in the Consent Solicitation when, as and if the Company has
given oral or written notice thereof to the Depositary and requisite written
notice under the Indenture to the Trustee, and announced such acceptance by
issuing a press release no later than 9 a.m., New York City time, on the
business day after the Optional Early Acceptance Date or Final Acceptance Date,
as the case may be. The Depositary will act as agent for the tendering holders
of Notes for the purposes of receiving the cash consideration from the Company.
In the event the Company increases the consideration offered for Notes in the
Tender Offer, such increased consideration will be paid with regard to all Notes
accepted in the Tender Offer, including those accepted before the announcement
of any such increase.

 

Upon consummation of the Offer and execution of the Supplemental Indenture the
Issuers intend to redeem all remaining outstanding Notes on the then-earliest
optional redemption date, August 1,2004, at a redemption price equal to 106% of
the aggregate principal amount of the Notes, as set forth in the Indenture.
However, following the consummation of the Offer, if any Notes remain
outstanding, the Issuers may, from time to time, acquire Notes through open
market purchases, privately negotiated transactions, tender offers, exchange
offers, defeasance, redemption or otherwise, upon such terms and at such prices
as they may determine, which may be more or less than the price paid pursuant to
the Tender Offer and may involve cash or other consideration.

 

4



--------------------------------------------------------------------------------

Holders of Notes who tender in the Tender Offer will not be required to pay
brokerage commissions or fees or transfer taxes with respect to the tender of
Notes pursuant to the Tender Offer. The Company will pay all charges and
expenses, other than certain applicable taxes, in connection with the Tender
Offer. See “Fees and Expenses.”

 

No appraisal rights are available to holders of Notes in connection with the
Tender Offer.

 

Neither the Company nor the Dealer Manager nor the Information Agent make any
recommendation as to whether or not holders should tender Notes and deliver
Consents in response to the Tender Offer and the Consent Solicitation. Each
holder must make his, her or its own decision as to whether to tender Notes and
deliver Consents and, if so, as to how many Notes to tender and Consents to
deliver.

 

The Consent Solicitation

 

Concurrently with the Tender Offer, the Company is soliciting Consents from
holders of Notes to the Proposed Amendments.

 

If the Proposed Amendments become operative, they would:

 

  (a) delete the covenants contained in the sections of the Indenture entitled:
“Section 4.03: Limitation on Indebtedness,” “Section 4.04: Limitation on
Restricted Payments,” “Section 4.05: Limitation on Restrictions on Distributions
from Restricted Subsidiaries,” “Section 4.06: Limitation on Sales of Assets and
Subsidiary Stock,” “Section 4.07: Limitation on Transactions with Affiliates”
and “Section 4.08: Change of Control”;

 

  (b) amend the first sentence of Section 3.03 of the Indenture, which currently
reads as follows:

 

“SECTION 3.03. Notice of Redemption. (a) At least 30 days but not more than 60
days before a date for redemption of Notes, the Issuers shall mail a notice of
redemption by first-class mail to each Holder of Notes to be redeemed at such
Holder’s registered address.”,

 

to read as follows:

 

“SECTION 3.03. Notice of Redemption. (a) At least 30 days but not more than 120
days before a date for redemption of Notes, the Issuers shall mail a notice of
redemption by first-class mail to each Holder of Notes to be redeemed at such
Holder’s registered address.”;

 

  (c) delete certain definitions from the Indenture when references to such
definitions would be eliminated as a result of the foregoing changes; and

 

  (d) make certain conforming and related changes.

 

This description is qualified by reference to the full provisions of the Notes
and the Indenture and the provisions of the proposed Supplemental Indenture,
copies of which the Information Agent can provide you. See generally
“Considerations for Non-Tendering Holders of Notes—Effects of the Proposed
Amendments.”

 

The Proposed Amendments are a single proposal. A tendering and consenting holder
must consent to the Proposed Amendments as an entirety and may not consent
selectively with respect to only some of the Proposed Amendments.

 

Upon receipt of the Requisite Consents, the Company intends to cause the
Depositary to deliver the Requisite Consents and written notice of the
satisfaction of the Requisite Consents Condition to the Trustee as soon as
practicable after 5:00 p.m., New York City time, on the Early Tender Deadline.
Consents will not be counted towards determining

 

5



--------------------------------------------------------------------------------

whether such Requisite Consents have been received unless the Company is
prepared, subject to the conditions set forth herein, to accept the tender of
the Notes to which such Consents relate or waive any defects in such tender. The
Company will not be obligated to accept tendered Notes for purchase and pay the
Tender Offer Consideration pursuant to the Offer unless, among other things, the
Requisite Consents Condition and the other conditions set forth herein shall
have been satisfied or waived. In addition, Consents will not be counted if the
tender of such holder’s Notes is defective and such defect is not cured by the
tendering holder or waived by the Company. As soon as practicable following the
receipt by the Trustee of an officers’ certificate and an opinion of counsel
pursuant to the Indenture, the Supplemental Indenture providing for the Proposed
Amendments will be executed by the Issuers, the Guarantors and the Trustee.
Pursuant to the terms of the Supplemental Indenture, which will be effective
upon execution, the provisions to be eliminated or modified by the Proposed
Amendments will become operative on the Optional Early Settlement Date or, if no
Optional Early Settlement Date is announced, the Final Settlement Date. See “—
Conditions of the Offer.”

 

The transfer of Notes on the register will not have the effect of revoking any
Consent theretofore given by the holder of such Notes. See “— Withdrawal of
Tenders and Revocation of Consents.”

 

If the Proposed Amendments become operative, they will apply to all Notes issued
under the Indenture, including those Notes that Holders do not tender and the
Company does not accept for payment hereunder. In that circumstance, the trading
market for the Notes is likely to be significantly more limited. Notes that are
not tendered and accepted for payment pursuant to the Tender Offer will remain
obligations of the Issuers.

 

Acceptance of Notes for Purchase; Payment of the Total Consideration

 

Upon the terms and subject to the conditions of the Tender Offer, the Company
will accept all Notes validly tendered at or prior to the Expiration Time and
not validly withdrawn. Subject to rules promulgated pursuant to the Exchange
Act, the Company expressly reserves the right to delay acceptance of any of the
Notes or to terminate the Tender Offer and not accept for purchase any Notes not
theretofore accepted if any of the conditions set forth under the heading “—
Conditions of the Offer” shall not have been satisfied or waived by the Company.
The Company will make payment of the Total Consideration or Tender Offer
Consideration, as applicable, pursuant to the Tender Offer promptly after the
Optional Early Acceptance Date or Final Acceptance Date, as applicable. In all
cases, the purchase of Notes accepted for purchase pursuant to the Tender Offer
will be made only after timely receipt by the Depositary of (i) timely
confirmation of a book-entry transfer of such Note into the Depositary’s account
at DTC pursuant to the procedures set forth under “— Procedures for Tendering
Notes and Delivering Consents,” (ii) a properly transmitted Agent’s Message (as
defined below) and (iii) any other documents required thereby.

 

For purposes of the Offer, the Company will be deemed to have accepted for
payment tendered Notes if, as and when the Company gives written notice to DTC
of its acceptance for payment of such Notes. Payment for Notes will be made by
the Company in immediately available funds by deposit with DTC on the Optional
Early Acceptance Date and Final Acceptance Date, as applicable, of the aggregate
purchase price of such Notes accepted for purchase. It is expected that, in
accordance with DTC’s standard procedures, DTC will transmit the aggregate
purchase price in immediately available funds to each of its participant
financial institutions holding the Notes accepted for purchase on behalf of the
holders for delivery to the holders. Under no circumstances will any additional
interest be payable by the Company because of any delay in the transmission of
funds from DTC to the tendering Holders. The Company expressly reserves the
right, in its sole discretion and subject to Rule 14e-1(c) under the Exchange
Act, to delay acceptance for payment of or payment for the Notes in order to
comply, in whole or in part, with any applicable law.

 

All questions as to the validity, form, eligibility (including the time of
receipt), acceptance and withdrawal of tendered Notes and delivered Consents
will be resolved by the Company, whose determination will be final and binding.
The Company reserves the absolute right to (i) reject any or all tenders and
deliveries that are not in proper form or the acceptance of which would, in the
opinion of counsel for the Company, be unlawful and (ii) waive any
irregularities or conditions of tender as to particular Notes or delivery as to
particular Consents. The Company’s interpretation of the terms and conditions of
the Offer will be final and binding. Unless waived, any irregularities or
defects in connection with tenders of Notes and deliveries of Consents must be
cured within such time as the Company determines. Neither the Company nor the
Depositary shall be under any duty to give notification of irregularities or

 

6



--------------------------------------------------------------------------------

defects in such tenders or deliveries or shall incur any liability for failure
to give such notification. Tenders of Notes or deliveries of Consents will not
be deemed to have been made until such irregularities have been cured to the
satisfaction of, or waived by, the Company.

 

If, for any reason whatsoever, acceptance for purchase of any Notes tendered or
Consents delivered pursuant to the Offer is delayed, or the Company is unable to
accept for purchase Notes tendered or Consents delivered pursuant to the Offer,
then, without prejudice to the Company’s rights set forth herein, the Depositary
may nevertheless, on behalf of the Company, and subject to rules promulgated
pursuant to the Exchange Act, retain tendered Notes and delivered Consents, and
such Notes may not be withdrawn except to the extent that the tendering holder
of such Notes is entitled to withdrawal rights as described herein. See “—
Withdrawal of Tenders and Revocation of Consents.”

 

If any tendered Notes are not accepted for purchase because of an invalid
tender, the occurrence or non-occurrence of certain other events set forth
herein or otherwise, then such unaccepted Notes will be credited to the account
maintained at DTC from which such Notes were delivered as promptly as
practicable after the Expiration Time or the termination of the Tender Offer and
any Consents delivered in connection with such Notes will be deemed defective.

 

No alternative, conditional or contingent tenders of Notes or deliveries of
Consents will be accepted. A tendering holder, by electronically transmitting
its acceptance through ATOP, waives all rights to receive notice of acceptance
of such holder’s Notes for purchase.

 

Procedures for Tendering Notes and Delivering Consents

 

The tender by a holder of Notes pursuant to the procedures set forth below will
constitute a binding agreement between such holder and the Company and the
delivery of the Consent of the tendering holder to the Proposed Amendments, as
applicable, in accordance with the terms and subject to the conditions set forth
herein. Delivery of tendered Notes must be made to the Depositary pursuant to
the book-entry delivery procedures set forth below.

 

Valid Tender. The Depositary will establish one or more ATOP accounts on behalf
of the Company with respect to the Notes promptly after the date of this Offer
to Purchase. ATOP allows a financial institution that is a participant in DTC’s
system to make book-entry delivery of Notes and Consents by causing DTC to
transfer Notes into the ATOP account and electronically deliver the Consents
with respect to such Notes. Tenders of Notes and Consents are affected through
the ATOP procedures by delivery of an Agent’s Message by DTC to the Depositary.
The term “Agent’s Message” means a message transmitted by DTC and received by
the Depositary through the ATOP system and forming part of a book-entry
confirmation (“Book-Entry Confirmation”), which states that DTC has received an
express acknowledgment from the tendering participant, which acknowledgment
states that (i) such participant has received and agrees to be bound by this
Offer to Purchase and that the Company may enforce such agreement against such
participant, (ii) such participant consents to the Proposed Amendments and to
the execution and delivery of the Supplemental Indenture as described in this
Offer to Purchase, (iii) such participant has full power and authority to
tender, exchange, assign and transfer the Notes, (iv) such participant is not an
“Affiliate” of any Issuer or Guarantor (with “Affiliate” defined as any
individual or entity directly or indirectly controlling or controlled by or
under direct or indirect common control with the Company or any Guarantor; for
these purposes the term “control” means the power to directly or indirectly
direct the management and policies of an individual or entity, whether through
the ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have correlative meanings) and (v) when the
tendered Notes are accepted for payment by the Company, the Company will acquire
good and marketable title thereto, free and clear of all liens, restrictions,
charges and encumbrances and not subject to any adverse claims.

 

Delivery through DTC and any acceptance of an Agent’s Message transmitted
through ATOP is at the risk of the holder of Notes, and delivery will be deemed
made when actually received by the Depositary. The Agent’s Message must be
received prior to the Early Tender Deadline to effectively deliver Consents and
to make the holder eligible to receive the Consent Payment. Holders desiring to
tender their Notes must allow sufficient time for completion of the ATOP
procedures during normal business hours of DTC.

 

7



--------------------------------------------------------------------------------

Any holder whose Notes are held in book-entry form through a broker, dealer,
commercial bank, trust company or other nominee and who wishes to tender Notes
and deliver a Consent to the proposed Amendments should contact such broker,
bank, dealer or other nominee promptly and instruct such nominee to submit
instructions on such holder’s behalf. Please check with your nominee to
determine the procedure for such firm.

 

Payment of Consideration. Tendering holders should indicate to the Book-Entry
Transfer Facility the name and address to which payment of the cash
consideration and/or Notes not accepted for purchase, each as appropriate, are
to be issued or sent, if different from the name and address of the person
transmitting such acceptance through ATOP. In the case of issuance in a
different name, the employer identification number or Social Security number of
the person named must also be indicated and a Substitute Form W-9 for such
recipient must be completed. If no such instructions are given, such payment of
the cash consideration or Notes not accepted for purchase, as the case may be,
will be made or returned, as the case may be, to the holders of Notes tendered.
Persons who are beneficial owners of Notes but are not holders of Notes and who
seek to tender Notes and deliver Consents should contact the holder of such
Notes and instruct such holder to tender and consent on their behalf. Any Notes
properly tendered at or prior to the Expiration Time accompanied by a properly
transmitted Agent’s Message for such Notes will be transferred of record by the
registrar either prior to or as of midnight, New York City time, on May 3,2004
at the discretion of the Company.

 

Backup Federal Income Tax Withholding. For a discussion of federal income tax
considerations relating to backup withholding, see “Material U.S. Federal Income
Tax Consequences—Backup Withholding.”

 

Determination of Validity. All questions as to the form of all documents and the
validity (including the time of receipt), eligibility, acceptance and withdrawal
of tendered Notes and Consents will be determined by the Company in its sole
discretion, which determination shall be final and binding. The Company
expressly reserves the absolute right (i) to reject any and all tenders or
Consents not in proper form and to determine whether the acceptance of or
payment by it for such tenders or Consents would be unlawful and (ii) subject to
applicable law, to waive or amend any of the conditions to the Offer or to waive
any defect or irregularity in the tender of any of the Notes or the delivery of
any Consents. None of the Issuers, the Dealer Manager, the Depositary, the
Information Agent or any other person will be under any duty to give
notification of any defects or irregularities in tenders or will incur any
liability for failure to give any such notification. No tender of Notes or
delivery of Consents will be deemed to have been validly made until all defects
and irregularities with respect to such Notes or Consents have been cured or
waived. Interpretation of the terms and conditions of the Offer will be made by
the Company in its sole discretion and will be final and binding on all parties.

 

Withdrawal of Tenders and Revocation of Consents

 

Tenders of Notes pursuant to the Tender Offer may be validly withdrawn and
Consents delivered pursuant to the Consent Solicitation may be validly revoked
at any time on or prior to 5:00 p.m., New York City time, on the Early Tender
Deadline, but not thereafter. Notes tendered subsequent to the Early Tender
Deadline and on or prior to the Expiration Time may not be withdrawn. A valid
withdrawal of tendered Notes on or prior to 5:00 p.m., New York City time, on
the Early Tender Deadline shall be deemed a valid revocation of the related
Consent. A holder may not validly revoke a Consent unless such holder validly
withdraws its previously tendered Notes. Upon delivery of written notice to the
Trustee that the Requisite Consents Condition has been satisfied, any Notes
tendered on or prior to the Early Tender Deadline that are not validly withdrawn
on or prior to the Early Tender Deadline may not be withdrawn thereafter. In
addition, in the event of a termination of the Offer without Notes being
purchased, the Notes tendered pursuant to the Offer will be promptly returned to
the tendering holders.

 

For a withdrawal of a tender of Notes to be effective, a notice of withdrawal
must be received by the Depositary at its address set forth on the back cover of
this Offer to Purchase. Any such notice of withdrawal must:

 

  • specify the DTC Voluntary Offer Instruction (“V.O.I.”) Number, the name of
the participant for whose account such Notes were tendered and such
participant’s account number at DTC to be credited with the withdrawn Notes;

 

  • contain a description of the Notes to be withdrawn (including the principal
amount to be withdrawn); and

 

8



--------------------------------------------------------------------------------

  • be submitted through the DTC ATOP system by such participant in the same
manner as the participant’s name is listed on the applicable Agent’s Message, or
be accompanied by evidence satisfactory to the Company that the person
withdrawing the tender has succeeded to the beneficial ownership of such Notes.

 

The Company reserves the right to contest the validity of any withdrawal and
revocation. A purported notice of withdrawal that is not received by the
Depositary in a timely fashion will not be effective to withdraw a Note
previously tendered.

 

Any permitted withdrawals of tenders of Notes may not be rescinded, and any
Notes properly withdrawn will thereafter be deemed not validly tendered for
purposes of the Offer; provided, however, that withdrawn Notes may be
re-tendered by again following one of the appropriate procedures described
herein at any time prior to 5:00 p.m., New York City time, on the Expiration
Date.

 

Holders can accomplish withdrawals of Notes and revocation of consents only in
accordance with the foregoing procedures.

 

If the Company extends the Tender Offer or is delayed in its acceptance for
purchase of Notes or is unable to purchase Notes pursuant to the Tender Offer
for any reason, then, without prejudice to the Company’s rights under the Tender
Offer, the Depositary may, subject to applicable law, retain tendered Notes on
behalf of the Company, and such Notes may not be withdrawn (subject to Rule
14e-1 under the Exchange Act, which requires that the Company deliver the
consideration offered or return the Notes deposited by or on behalf of the
holders of Notes promptly after the termination or withdrawal of the Tender
Offer), except to the extent that tendering holders are entitled to withdrawal
rights as described herein. See “— Expiration Time; Early Tender Deadline;
Extensions; Termination; Amendments.”

 

All questions as to the validity, form and eligibility (including the time of
receipt) of notices of withdrawal of Notes will be determined in the sole
discretion of the Company, whose determination will be final and binding on all
parties. None of the Issuers, the Depositary, the Information Agent, the Dealer
Manager or any other person will be under any duty to give notification of any
defects or irregularities in any notice of withdrawal of Notes or incur any
liability for failure to give any such notification.

 

Conditions of the Offer

 

Notwithstanding any other provision of the Offer, the Company shall not be
required to accept any Notes for purchase, and may terminate, extend or amend
the Offer and may postpone, subject to Rule 14e-l under the Exchange Act, the
acceptance of Notes so tendered and Consents so delivered, if, at or prior to
5:00 p.m., New York City time, on the Optional Early Acceptance Date (or, if no
Optional Early Settlement Date is announced, the Final Settlement Date), any of
the following conditions exist and have not been waived:

 

  (i) the Requisite Consents Condition shall not have been satisfied;

 

  (ii) there shall have been any action taken or threatened, or any action
pending, by or before any local, state, federal or foreign government or
governmental regulatory or administrative agency or authority or by any court or
tribunal, domestic or foreign, or any statute, rule, regulation, judgment,
order, stay, decree or injunction proposed, sought, promulgated, enacted,
entered, enforced or deemed applicable to the Tender Offer or the Consent
Solicitation which (a) in the reasonable judgment of the Company, might directly
or indirectly prohibit, prevent, restrict or delay consummation of the Tender
Offer or Consent Solicitation or otherwise relates in any manner to the Tender
Offer or Consent Solicitation, (b) in the reasonable judgment of the Company,
could materially adversely affect the business, condition (financial or
otherwise), income, operations, properties, assets, liabilities or prospects of
the Company and its subsidiaries, taken as a whole, or (c) in the reasonable
judgment of the Company, would materially impair the contemplated benefits of
the Tender Offer or Consent Solicitation to the Company or be material to
holders of Notes in deciding whether to accept the Tender Offer or Consent
Solicitation;

 

9



--------------------------------------------------------------------------------

  (iii) there shall have occurred or be likely to occur any event affecting the
business or financial affairs of the Company that, in the reasonable judgment of
the Company, would or might result in any of the consequences referred to in
paragraph (ii) above;

 

  (iv) there shall have occurred: (a) any general suspension of, or limitation
on prices for, trading in securities in the United States securities or
financial markets or any other significant adverse change in United States
securities or financial markets; (b) any significant change in the price of the
Notes; (c) a material impairment in the trading market for debt securities
generally; (d) a declaration of a banking moratorium or any suspension of
payments in respect of banks by federal or state authorities in the United
States (whether or not mandatory); (e) a declaration of a national emergency,
acts of terrorism involving the United States or commencement of a war, armed
hostilities or other national or international crisis directly or indirectly
involving the United States; (f) any limitation (whether or not mandatory) by
any governmental or regulatory authority on, or any other event that, in the
reasonable judgment of the Company, might affect the nature or extension of
credit by banks or other financial institutions; (g) any significant change in
United States currency exchange rates or a suspension of, or limitation on, the
markets therefor (whether or not mandatory); or (h) in the case of any of the
foregoing existing at the time of the commencement of the Offer, in the
reasonable judgment of the Company, a material acceleration, escalation or
worsening thereof;

 

  (v) there shall exist, in the reasonable judgment of the Company, any actual
or threatened legal impediment (including a default under an agreement,
indenture or other instrument or obligation to which the Company is a party, or
by which it is bound) to the acceptance for payment of, or payment for, any of
the Notes or to the scope, validity or effectiveness of the Consents solicited
hereby; and

 

  (vi) there shall have occurred or be likely to occur any event affecting the
business or financial affairs of the Company that, in the reasonable judgment of
the Company, could prevent, restrict or delay consummation of the Tender Offer
or the Consent Solicitation or materially impair the contemplated benefits of
the Offer.

 

If the Optional Early Settlement Date occurs, the Company’s obligation to accept
for purchase, and to pay for, any Notes validly tendered after the Early Tender
Deadline and prior to the Expiration Time shall only be conditioned upon
satisfaction or waiver of clause (ii)(a), (ii)(c) or (v) above.

 

The foregoing conditions are for the sole benefit of the Company and may be
asserted by the Company, in its sole discretion, regardless of the circumstances
giving rise to any such condition (including any action or inaction by the
Company) and may be waived by the Company, in whole or in part, at any time and
from time to time in its sole discretion. If any of the foregoing conditions
exist (or, following an Optional Early Settlement Date, a condition described in
clause (ii)(a), (ii)(c) or (v) of the second preceding paragraph exists), the
Company may, subject to applicable law, (i) terminate the Tender Offer or the
Consent Solicitation and return all Notes tendered pursuant to the Tender Offer
to the tendering holders, (ii) extend the Tender Offer or the Consent
Solicitation and retain all tendered Notes until the extended Expiration Time,
(iii) amend the terms of the Tender Offer or the Consent Solicitation in any
respect or modify the consideration to be paid pursuant to the Tender Offer or
the Consent Solicitation or (iv) waive the unsatisfied condition or conditions
with respect to the Offer and accept all validly tendered Notes. See “—
Expiration Time; Early Tender Deadline; Extensions; Termination; Amendments” and
“— Procedures for Tendering Notes and Delivering Consents.” The failure by the
Company at any time to exercise any of the foregoing rights shall not be deemed
a waiver of any such right and each such right shall be deemed an ongoing right
that may be asserted at any time and from time to time. Any determination by the
Company concerning the events described in this section shall be final and
binding upon all persons.

 

Expiration Time; Early Tender Deadline; Extensions; Termination; Amendments

 

The Tender Offer will expire at midnight, New York City time, on May 3, 2004,
unless extended or earlier terminated. The Consent Solicitation will expire at
5:00 p.m., New York City time, on April 19, 2004, unless extended.

 

10



--------------------------------------------------------------------------------

The Tender Offer and the Consent Solicitation may be extended by the Company in
its sole discretion. The Company shall notify the Depositary of any extension by
oral or written notice and shall make a public announcement thereof, each prior
to 9:00 a.m., New York City time, on the next business day after the previously
scheduled Expiration Time or Early Tender Deadline, as applicable. Such
announcement may state that the Company is extending the Tender Offer or the
Consent Solicitation, as applicable, for a specified period or on a daily basis.

 

The Company also expressly reserves the right, at any time or from time to time,
to extend the period of time during which the Tender Offer or the Consent
Solicitation, as the case may be, are open. There can be no assurance that the
Company will exercise its right to extend the Tender Offer or the Consent
Solicitation. During any extension of the Tender Offer, all Notes previously
tendered pursuant thereto and not withdrawn will remain subject to the Tender
Offer and may be accepted for purchase at the expiration of the Tender Offer
subject to the right, if any, of a tendering holder to withdraw its Notes. See
“— Withdrawal of Tenders and Revocation of Consents.”

 

The Company also expressly reserves the right, subject to applicable law and the
terms of the Offer, (i) to delay the acceptance for purchase of any Notes or,
regardless of whether such Notes were theretofore accepted for purchase, to
delay the purchase of any Notes pursuant to the Tender Offer and to terminate
the Tender Offer and not accept for purchase any Notes, upon the failure of any
of the conditions to the Offer specified herein to be satisfied, by giving oral
or written notice of such delay or termination to the Depositary and (ii) prior
to the satisfaction or waiver of the applicable conditions to the Offer, or from
time to time, to amend the Tender Offer or Consent Solicitation in any respect.
Except as otherwise provided herein, withdrawal rights with respect to Notes
tendered pursuant to the Offer will not be extended or reinstated as a result of
an extension or amendment of the Offer. See “— Withdrawal of Tenders and
Revocation of Consents.” The reservation by the Company of the right to delay
acceptance for purchase of Notes is subject to the provisions of Rule 14e-1(c)
under the Exchange Act, which requires that the Company pay the consideration
offered or return the Notes deposited by or on behalf of holders thereof
promptly after the termination or withdrawal of the Tender Offer.

 

Any extension, delay, termination or amendment of the Tender Offer or acceptance
of tendered Notes will be followed as promptly as practicable by a public
announcement thereof. Without limiting the manner in which the Company may
choose to make a public announcement of any extension, delay, termination or
amendment of the Tender Offer, the Company shall have no obligation to publish,
advertise or otherwise communicate any such public announcement, other than by
issuing a release to DTC and the Dow Jones News Service, except in the case of
an announcement of an extension of the Tender Offer or Consent Solicitation, in
which case the Company shall have no obligation to publish, advertise or
otherwise communicate such announcement other than by issuing a notice of such
extension by press release or other public announcement, which notice shall be
issued no later than 9:00 a.m., New York City time, on the next business day
after the previously scheduled Expiration Time.

 

If the Company shall decide to decrease the amount of Notes being sought in the
Tender Offer or to increase or decrease the consideration offered to holders of
Notes, the Company will, to the extent required by applicable law, cause the
Tender Offer to be extended, if necessary, so that the Tender Offer remains open
at least until the expiration of ten business days from the date that such
notice is first published, sent or given by the Company. See “— Withdrawal of
Tenders and Revocation of Consents.”

 

If the Company makes a material change in the terms of the Tender Offer or
Consent Solicitation (including any change in the amount of the Consent Payment)
or the information concerning the Tender Offer or Consent Solicitation, or
waives any condition to the Tender Offer that results in a material change to
the circumstances of the Offer, then the Company will disseminate additional
tender offer materials to the extent required under the Exchange Act and will
extend the Tender Offer or the Consent Solicitation to the extent required in
order to permit holders of Notes adequate time to consider such materials. The
minimum period during which the Tender Offer or Consent Solicitation must remain
open following material changes in the terms of the Tender Offer or the Consent
Solicitation or information concerning the Tender Offer or the Consent
Solicitation, other than a change in Tender Offer Consideration or percentage of
Notes sought, will depend upon the specific facts and circumstances, including
the relative materiality of the terms or information.

 

11



--------------------------------------------------------------------------------

CONSIDERATIONS FOR NON-TENDERING HOLDERS OF NOTES

 

The following considerations, in addition to the other information set forth
herein, should be considered carefully prior to determining whether or not to
tender Notes and consent to the Proposed Amendments.

 

Effect of the Proposed Amendments

 

If the Offer is consummated and the Proposed Amendments become operative,
holders of Notes that are not properly tendered for purchase pursuant to the
Tender Offer for any reason will no longer be entitled to the benefits of many
restrictive covenants contained in the Indenture and the Notes. In addition, the
prior notice period with respect to a redemption date for outstanding Notes will
be extended from 60 days to 120 days, which will permit the Company to issue
call notices 60 days earlier than currently permitted.

 

The Proposed Amendments would amend the Indenture to delete certain covenants
that:

 

  • restrict the ability of the Company and certain of its subsidiaries to incur
certain forms and amounts of indebtedness;

 

  • restrict the ability of the Company and certain of its subsidiaries to (i)
declare or pay dividends to certain parties, (ii) purchase, redeem, retire or
otherwise acquire for value capital stock held by certain parties and (iii) make
certain investments, interest payments and other distributions;

 

  • prohibit the Company and certain of its subsidiaries from causing or
permitting to exist restrictions on the ability of such subsidiaries to pay
dividends, make distributions or loans or transfer property or assets to the
Company or such subsidiaries;

 

  • prohibit the Company and certain of its subsidiaries from disposing of
assets;

 

  • restrict the types of transactions in which the Company and its Affiliates
may engage; and

 

  • give holders of Notes the ability, in certain circumstances involving a
change of control of the Company, to require the Issuers to repurchase their
Notes.

 

The elimination or modification of the foregoing provisions would permit the
Issuers to take actions that could increase the credit risks faced by the
holders of any remaining Notes (although the Company will remain subject to the
restrictions and covenants set forth in its other outstanding indebtedness),
adversely affect the market price of such Notes or otherwise be adverse to the
interests of the holders of such remaining Notes.

 

The Proposed Amendments will not relieve the Issuers from their obligation to
make scheduled payments of principal and accrued interest on the Notes not
purchased pursuant to the Tender Offer in accordance with the terms of the
Indenture as currently in effect. While the Issuers are subject to restrictive
covenants contained in other agreements, holders who do not tender their Notes
will not be able to enforce those covenants and such covenants will be subject
to change without the consent of such holders.

 

Adverse Effects on Trading Market for the Notes

 

There currently is a limited trading market for the Notes. Quotations for
securities that are not widely traded, such as the Notes, may differ from actual
trading prices and should be viewed as approximations. To the extent that Notes
are tendered and accepted for purchase in the Tender Offer, the trading market
for the remaining Notes is expected to be substantially reduced, with possible
adverse effects on the liquidity of the Notes. A debt note with a smaller
outstanding principal amount available for trading (a smaller “float”) may
command a lower price than would a comparable debt note with a greater float.
Therefore, the market price for the Notes not tendered for purchase may be
adversely affected to the extent that the principal amount of the Notes tendered
pursuant to the Tender Offer reduces the float. The reduced float may also tend
to make the trading price more volatile. Non-tendering holders of Notes may
attempt to obtain quotations for the Notes from their brokers; however, there
can be no assurance that any trading market will exist for the Notes following
consummation of the Tender Offer. The extent of the market for the Notes
following consummation of the Tender Offer will depend upon, among other things,
the remaining outstanding principal amount of the Notes after the Tender Offer,
the number of holders remaining at such time and the interest in maintaining a
market in the Notes on the part of securities firms.

 

12



--------------------------------------------------------------------------------

Redemption

 

Upon consummation of the Offer, and execution of the Supplemental Indenture, the
Issuers intend to redeem all remaining outstanding Notes on the then-earliest
optional redemption date, August 1, 2004, upon such terms as provided for in the
Indenture. As a result, all holders of Notes who have not tendered pursuant to
this Offer will receive interest payments through August 1, 2004 and on or about
August 1, 2004 will receive repayment of principal at a redemption price equal
to 106% of the aggregate principal amount of the Notes, as set forth in the
Indenture. However, following the consummation of the Offer, if any Notes remain
outstanding, the Issuers may, from time to time, acquire Notes through open
market purchases, privately negotiated transactions, tender offers, exchange
offers, defeasance, redemption or otherwise, upon such terms and at such prices
as it may determine, which may be more or less than the price paid pursuant to
the Tender Offer and may involve cash or other consideration.

 

OTHER PURCHASES OF THE NOTES

 

Whether or not the Offer is consummated, the Company and the Issuers or their
affiliates may from time to time acquire Notes, otherwise than pursuant to the
Offer, through open market purchases, privately negotiated transactions, tender
offers, exchange offers or otherwise, upon such terms and at such prices as they
may determine, which may be more or less than the prices to be paid pursuant to
the Offer and could be for cash or other consideration.

 

13



--------------------------------------------------------------------------------

MATERIAL U.S. FEDERAL INCOME TAX CONSEQUENCES

 

In General

 

The following is a summary of the material U.S. federal income tax consequences
of the Offer that may be relevant to a beneficial owner of Notes that is a
citizen or resident of the United States or a domestic corporation or otherwise
subject to U.S. federal income tax on a net income basis in respect of the
Notes. Any such person or institution is referred to as a “U.S. holder.”

 

This summary is based on laws, regulations, rulings and decisions now in effect,
all of which are subject to change. This summary does not deal with special
classes of U.S. holders, such as dealers in securities or currencies, banks,
financial institutions, insurance companies, tax-exempt organizations, persons
holding notes as a position in a “straddle” or conversion transaction, or as
part of a “synthetic security” or other integrated financial transaction or
persons that have a functional currency other than the U.S. dollar. This summary
assumes the Notes are held as “capital assets” within the meaning of Section
1221 of the Internal Revenue Code of 1986, as amended (the “Code”).

 

No ruling from the Internal Revenue Service (the “IRS”) has been sought with
respect to the statements made and the conclusions reached in this discussion,
and there can be no assurance that the IRS will agree with such statements and
conclusions. In addition, the discussion does not describe any tax consequences
arising out of the laws of any state or local or foreign jurisdiction.
Accordingly, each U.S. holder should consult its own tax advisor with regard to
the Offer and the application of U.S. federal income tax laws, as well as the
laws of any state, local or foreign taxing jurisdictions, to its particular
situation.

 

Sale of the Notes

 

Sales of Notes pursuant to the Offer by U.S. holders will be taxable
transactions for U.S. federal income tax purposes. Subject to the discussion of
the market discount rules set forth below, a U.S. holder selling Notes pursuant
to the Offer will recognize capital gain or loss in an amount equal to the
difference between the amount of cash received (other than amounts received
attributable to Accrued Interest, which will be taxed as ordinary income) and
the U.S. holder’s adjusted tax basis in the Notes sold at the time of sale. A
U.S. holder’s adjusted tax basis in Notes generally will equal the amount paid
therefor, increased by the amount of any market discount previously taken into
account by the U.S. holder and reduced by the amount of any amortizable bond
premium previously amortized by the U.S. holder with respect to the Notes. Any
such gain or loss will be long-term capital gain or loss if the U.S. holder’s
holding period for the Notes on the date of sale is more than one year.

 

In general, if a U.S. holder acquired the Notes with market discount, any gain
realized by a U.S. holder on the sale of the Notes will be treated as ordinary
income to the extent of the portion of the market discount that has accrued
while such Notes were held by the U.S. holder, unless the U.S. holder has
elected to include market discount in income currently as it accrues.

 

Consent Payment

 

Notwithstanding the fact that a tendering U.S. holder is receiving a Consent
Payment in addition to the Tender Offer Consideration, the Company believes
that, solely for U.S. federal income tax purposes, the Consent Payment should be
treated by a U.S. holder as part of the cash consideration received by the U.S.
holder in exchange for the U.S. holder’s Note pursuant to the Offer. Such amount
should therefore be treated as sales proceeds, as discussed above. The IRS may
take the position, however, that the Consent Payment is not part of the cash
consideration received by a U.S. holder in exchange for the U.S. holder’s Note
but rather that the Consent Payment is a separate fee for consenting to the
amendments. In that case, the Consent Payment would be taxable as ordinary
income to the U.S. holder.

 

14



--------------------------------------------------------------------------------

Adoption of the Proposed Amendments

 

Under general principles of U.S. federal income tax law, the modification of a
debt instrument creates a deemed exchange upon which gain or loss is realized (a
“Deemed Exchange”) if the modified debt instrument differs materially either in
kind or in extent from the original debt instrument. A modification of a debt
instrument that is not a “significant modification” does not create a Deemed
Exchange.

 

Based on discussions with our counsel and our expectations that the
modifications will not be economically significant, although the matter is not
free from doubt, if we consummate the Offer and the Proposed Amendments become
operative, the modification of the Indenture pursuant to the amendments should
not cause a Deemed Exchange of the Notes because the amendments do not
constitute a significant modification to the terms of the Notes for U.S. federal
income tax purposes as defined in Treasury Regulation section 1.1001-3.
Accordingly, a U.S. holder who did not tender its Notes will not recognize any
income, gain or loss, for U.S. federal income tax purposes, upon the adoption of
the Proposed Amendments and will have the same adjusted tax basis, holding
period and accrued market discount, if any, in the Notes after the adoption of
the amendments that such U.S. holder had in the Notes immediately before such
adoption.

 

Backup Withholding

 

A U.S. holder may be subject to backup withholding on the purchase price for the
Notes, including the Consent Payment (and Accrued Interest) unless such U.S.
holder (i) is a corporation or comes within certain other exempt categories and
demonstrates this fact, or (ii) provides a correct taxpayer identification
number, certifies as to no loss of exemption from backup withholding and
otherwise complies with applicable requirements of the backup withholding rules.
The amount of any backup withholding from a payment to a U.S. holder will be
allowed as a credit against such U.S. holder’s U.S. federal income tax liability
and may entitle such U.S. holder to a refund, provided that the required
information is furnished to the IRS.

 

Non-U.S. Holders

 

A beneficial owner of a Note that is not a U.S. holder, which we refer to as
“Non-U.S. holder,” generally will not be subject to U.S. federal income or
withholding tax on the proceeds from the Offer, including amounts treated as
Accrued Interest, provided that such Non-U.S. holder (i) does not actually or
constructively own 10% or more of the combined voting power of all classes of
the Company’s common stock and is not a controlled foreign corporation related
to the Company through stock ownership, and (ii) has provided a properly
completed form W-8BEN establishing its status as a Non-U.S. holder (or satisfies
certain documentary evidence requirements for establishing that it is a Non-U.S.
holder), unless (i) the gain or interest income on such Note is effectively
connected with the conduct by the Non-U.S. holder of a trade or business in the
U.S. or (ii) in the case of gain realized by an individual holder, the holder is
present in the U.S. for 183 days or more in the taxable year of the offer and
either (a) such gain is attributable to an office or other fixed place of
business maintained in the U.S. by such holder or (b) such holder has a tax home
in the United States.

 

The Company, solely for U.S. federal income tax purposes, intends to treat the
Consent Payment as part of the cash consideration received by the Non-U.S.
holder for the Non-U.S. holder’s Note pursuant to the Offer, in which case the
payment will not be subject to U.S. federal income or withholding tax except as
described in this paragraph. If the IRS were to take the position that the
Consent Payment constitutes a separate fee, it is possible that U.S. withholding
tax at a rate of 30% (or a reduced rate under an applicable income tax treaty)
would be imposed on that payment. Non U.S.-Holders should consult their tax
advisors with respect to the treatment of the Consent Payment.

 

THE FOREGOING DISCUSSION OF MATERIAL U.S. FEDERAL INCOME TAX CONSEQUENCES IS FOR
GENERAL INFORMATION ONLY AND IS NOT TAX ADVICE. ACCORDINGLY, EACH HOLDER OF
NOTES SHOULD CONSULT ITS TAX ADVISOR WITH RESPECT TO THE TAX CONSEQUENCES OF
TENDERING NOTES AND RECEIVING A CONSENT PAYMENT, INCLUDING THE APPLICABILITY AND
EFFECT OF STATE, LOCAL AND FOREIGN TAX LAWS.

 

15



--------------------------------------------------------------------------------

DEALER MANAGER

 

Subject to the terms and conditions set forth in the Dealer Manager Agreement,
dated as of April 6, 2004, between the Company and Morgan Stanley & Co.
Incorporated, as Dealer Manager, the Company has engaged Morgan Stanley & Co.
Incorporated to act as Dealer Manager in connection with the Offer. In such
capacity, the Dealer Manager may contact holders of Notes regarding the Offer
and may request brokers, dealers, commercial banks, trust companies and other
nominees to forward this Offer to Purchase to beneficial owners of Notes. Morgan
Stanley & Co. Incorporated will be paid customary fees for its services and will
be reimbursed for reasonable costs and expenses. The Company has agreed to
indemnify the Dealer Manager against certain liabilities in connection with the
Offer, including liabilities under the federal securities laws, and will
contribute to payments the Dealer Manager may be required to make in respect
thereof.

 

The Dealer Manager and its affiliates have provided and will continue to provide
financial advisory, investment banking and commercial banking services to the
Company and its affiliates.

 

At any given time, the Dealer Manager may trade the Notes or other securities of
the Company for its respective account or for the accounts of its customers, and
accordingly, may hold a long or a short position in the Notes or such other
securities. Morgan Stanley & Co. Incorporated has informed the Company that it
does not hold any Notes as of April 6,2004.

 

The Dealer Manager has informed the Company that it intends to tender all of the
Notes held by it, if any, in the Tender Offer and provide Consents with respect
to all such Notes pursuant to the Consent Solicitation.

 

DEPOSITARY

 

U.S. Bank National Association has been appointed as Depositary for the Offer.
Questions and requests for assistance, and all correspondence in connection with
the Offer may be directed to the Depositary at its address and telephone number
set forth on the back cover of this Offer to Purchase.

 

INFORMATION AGENT

 

Georgeson Shareholder Communications Inc. is serving as Information Agent in
connection with the Offer. The Information Agent will assist with the mailing of
this Offer to Purchase and related materials to holders of Notes, respond to
inquiries of and provide information to holders of Notes in connection with the
Tender Offer and Consent Solicitation and provide other similar advisory
services as the Company may request from time to time. Requests for additional
copies of this Offer to Purchase and any other required documents should be
directed to the Information Agent at the address and telephone number set forth
on the back cover of this Offer to Purchase.

 

16



--------------------------------------------------------------------------------

FEES AND EXPENSES

 

In addition to the fees and out-of-pocket expenses payable to the Dealer
Manager, the Company will pay the Depositary and the Information Agent
reasonable and customary fees for their services (and will reimburse them for
their reasonable out-of-pocket expenses in connection therewith) and will pay
brokerage houses and other custodians, nominees and fiduciaries the reasonable
out-of-pocket expenses incurred by them in forwarding copies of this Offer to
Purchase to the beneficial owners of the Notes. In addition, the Company will
indemnify the Depositary and the Information Agent against certain liabilities
in connection with their services, including liabilities under the federal
securities laws.

 

The Company will pay all transfer taxes, if any, with respect to the Notes. If,
however, Notes for principal amounts not accepted for tender are to be delivered
to, or are to be registered or issued in the name of, any person other than the
holder of the Notes, or if tendered Notes are to be registered in the name of
any person other than the person electronically transmitting acceptance through
ATOP, or if a transfer tax is imposed for any reason other than the purchase of
Notes pursuant to the Tender Offer, then the amount of any such transfer tax
(whether imposed on the holder of Notes or any other person) will be payable by
the tendering holder. If satisfactory evidence of payment of such tax or
exemption therefrom is not submitted, then the amount of such transfer tax will
be deducted from the Total Consideration or Tender Offer Consideration, as
applicable, otherwise payable to such tendering holder. Any remaining amount
will be billed directly to such tendering holder.

 

MISCELLANEOUS

 

The Offer is not subject to Section 13(e) of, or Rules 13e-3 or 13e-4,
Regulation 14A, Regulation 14D promulgated under, the Exchange Act. The Tender
Offer is being made in compliance with Regulation 14E under the Exchange Act.

 

Other than with respect to the Depositary, the Information Agent and the Dealer
Manager, neither the Company nor the Issuers nor any of their affiliates has
engaged, or made any arrangements for, and have no contract, arrangement or
understanding with, any broker, dealer, agent or other person regarding the
purchase of Notes hereunder, and no person has been authorized by the Issuers or
any of their affiliates to provide any information or to make any
representations in connection with the Offer, other than those expressly set
forth in this Offer to Purchase, and, if so provided or made, such other
information or representations must not be relied upon as having been authorized
by the Issuers or any of their affiliates. The delivery of this Offer to
Purchase shall not, under any circumstances, create any implication that the
information set forth herein is correct as of any time subsequent to the date
hereof.

 

17



--------------------------------------------------------------------------------

The Depositary for the Offer is:

 

U.S. BANK NATIONAL ASSOCIATION

 

U.S. Bank National Association

Corporate Trust Services

60 Livingston Avenue

St. Paul, Minnesota 55107

Attention: Specialized Finance

(800) 934-6802 (Toll Free)

(651) 495-8158 (Facsimile)

 

Any questions or requests for assistance or additional copies of this Offer to
Purchase may be directed to the Information Agent at the telephone numbers and
address listed below. A holder of Notes may also contact such holder’s broker,
dealer, commercial bank or trust company or nominee for assistance concerning
the Offer.

 

The Information Agent for the Offer is:

 

[GRAPHIC]

 

17 State Street, 10th Floor

New York, NY 10004

(800) 377-9583 (Toll Free)

Banks and Brokerage Firms please call:

(212) 440-9800

 

Any questions regarding the terms of the Offer may be directed to the Dealer
Manager.

 

The Dealer Manager for the Tender Offer and for the Consent Solicitation is:

 

MORGAN STANLEY

1585 Broadway

New York, New York 10036

(800) 624-1808 (U.S. Toll Free)

(212) 761-1941 (Collect)

Attention: Francesco Cipollone

 

18